DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,721,680 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the double patenting rejection has been overcome.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mecklin et al. (US 2017/0156047) in view of Eriksson et al. (US 2019/0037398).
Regarding Claim 1, Mecklin teaches a method comprising:
receiving, via a processor of a visited network, an attach request or a handover for a user endpoint device, wherein the visited network is operated by a first wireless service provider ([0074] the wireless device 101 will send an attach message to a base station 104B of a visiting wireless network; [0072] the visited network operator usually owns the infrastructure as well as the network services);
determining, via the processor, a home network for the user endpoint device, wherein the home network is operated by a second wireless service provider ([0083] attach request will comprising information to inform the base station 104B of the home wireless network; [0071] the home operator will receive information about the usage from the remote network);
obtaining, via the processor, a default profile associated with the home network of the user endpoint device ([0075] in establishing a connection with the wireless device 101, the MME 115B of the visiting wireless network 100B will be in communication with the MME 115A of the home wireless network 100A in order to obtain any information necessary to serve the wireless device within the visiting network. Such information may also be obtained from the home HSS 121A or the H-PCRF);
determining, via the processor, a policy for providing a service to the user endpoint device in accordance with the default profile associated with the home network of the user endpoint device ([0072] Charging and subscriber usage information is exchanged between the visited network and home network via Policy and Charging Rules Function (PCRF) nodes);
determining, via the processor, a set of virtual network functions needed for providing the service to the user endpoint device in accordance with the policy for providing the service ([0081] The special functions node 123 knows which software components are to be deployed in visiting wireless network in the form of a virtual representation in order to support the visiting wireless device);
granting, via the processor, the attach request or the handover ([0017] The physical node is operative to receive, from a base station of the visiting wireless network, an attach request for the wireless device. The physical node is further operative to authenticate an identity of the wireless device based on an authentication procedure of the home wireless network. If the identity of the wireless device is deemed to be authenticated, the physical node is further operative to send, to the base station of the visiting network, a verification message. The verification message indicates an authenticity of the wireless device and further indicates roaming services, via the virtual representation of the functionality, are to be applied to the wireless device);
designating, via the processor, for each virtual network function of the set of virtual network functions that is needed for providing the service, a corresponding virtual network function for serving the user endpoint device at a location of the user endpoint device ([0088] the various virtual representations may be provided by the home network within the visited network via the specific functions node; [0089] the physical node may be comprised anywhere within the visiting wireless network 100B. FIG. 5 illustrates example locations of the physical node); and
providing, via the processer, the service to the user endpoint device via the set of virtual network functions that is designated ([0114] the physical node may use the accessed virtual representation in providing roaming services to the wireless device).
	However, Mecklin does not teach designating a corresponding virtual network function of the visited network for serving the user endpoint device.
	In an analogous art, Eriksson teaches designating a corresponding virtual network function of the visited network for serving the user endpoint device ([0025] virtual network functions, VNF, are deployed in the visiting network using rented data resources in the visiting network, the VNFs being reflections of the network functions in the home network; [0026] the visiting network 120 comprises a number of virtual network functions 128 reflecting a number of the network functions 117 of the home network 110; [0028] sending 206 a request to the visiting network to deploy virtual network functions 128 reflecting a number of network functions 117 existing in the home network, and communicating 208 with the visiting network 120 in order to establish a virtual private network between the home network and the visiting network so that the virtual network functions 128 of the visiting network are connected to the network functions 117 of the home network).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Eriksson’s method with Mecklin’s method so that it can provide cost-efficient solutions for operators of wireless communication networks to provide roaming to communication devices. Further, the method is resource efficient since resources can be deployed when they are to be used. The method may further enable a way to meet requirements for 5G vertical use case as described by NGMN, resulting in improvement of time to market, TTM, and lower cost in how services are provided when using network resources in a visited network (Eriksson [0033]).

Regarding claim 2, the combination of Mecklin and Eriksson, specifically Mecklin teaches wherein the determining the set of virtual network functions comprises:
determining for each virtual network function of the set of virtual network functions that is needed for providing the service, whether a corresponding existing virtual network function is available for providing the service to the user endpoint device at the location of the user endpoint device ([0084] the base station 104B of the visiting wireless network 100B will be able to determine if a physical node exists in which a virtual representation of a functionality of at least one core network, controlled by the home wireless network, is present in the visiting network); and
instantiating a new virtual network function or modifying the corresponding existing virtual function for each virtual network function of the set of virtual network functions that is needed for providing the service, when the corresponding existing virtual network function is determined as being unavailable ([0111] the physical node is configured to determine 20 a functionality required to carry out the received attached request, or a subsequent communication request, is not present in the virtual representation; [0112] such a determination may be made the first time the physical node provides roaming services for a particular home network or the first time the physical node services the wireless device for a specific purpose; [0113] Upon the determining 20, the physical node is configured to access 22 the required functionality from the home wireless network. Such access may be in the form of a signaling or downloading of the virtual representation from the home wireless network).

Regarding claim 4, the combination of Mecklin and Eriksson, specifically Mecklin teaches the policy for providing the service comprises an indication as to how traffic to and from the user endpoint device is to be treated ([0110] the virtual representation of the functionality is designated for use for an identified application and/or an identified type of data traffic. For example, a specific virtual representation may designated depending on a QoS. As another example, a specific virtual representation may be designated for specific traffic such as the uplink or down link of big data).

Regarding claim 5, the combination of Mecklin and Eriksson, specifically Mecklin teaches the indication is based on one or more of: a type of user associated with the user endpoint device, a type of service being accessed, or a quality of service requirement ([0110] the virtual representation of the functionality is designated for use for an identified application and/or an identified type of data traffic. For example, a specific virtual representation may designated depending on a QoS. As another example, a specific virtual representation may be designated for specific traffic such as the uplink or down link of big data).

Regarding claim 14, the combination of Mecklin and Eriksson, specifically Mecklin teaches each virtual network function of the set of virtual network functions that is needed for providing the service comprises one or more of: a virtual serving gateway, a virtual packet data network gateway, a virtual policy and charging rule function, a virtual domain name server, or a virtual mobility management entity ([0085] the visiting wireless network 100B comprises virtual representations of the functionality of the HSS 121V, the MME 115V, the IMS 124V, the PCRF 122V, the SGW 117V and the PGW 119V. It should be appreciated that the network of FIG. 4 is merely an example. According to the example embodiments, the virtual representations may be of any number of nodes in the network).

Regarding claim 15, the combination of Mecklin and Eriksson, specifically Mecklin teaches the instantiating is performed in a data center associated with the first wireless service provider ([0092] The MANO 503A and 503B further comprises a Virtualized Infrastructure Manager (VIM) 508A and 508B, respectively. The VIM is used to control and manage the NFVI compute, storage, and network resources. The VIM 508A of the home network 100A comprises one virtual representation 509A and the VIM 508B of the visiting network 100B comprises two virtual representations 509B and 513B).

Regarding claim 16, the combination of Mecklin and Eriksson, specifically Mecklin teaches the instantiating is performed via an orchestrator or a unified element management system ([0091] The MANO 503A and 503B comprises an orchestrator 505A and 505B, respectively, which may be used for resource management).

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mecklin et al. in view of Eriksson et al. and Carames (US Patent 8,948,750).
Regarding claim 3, the combination of Mecklin and Eriksson does not teach the policy for providing the service is at a level selected from at least one of: an international mobile subscriber identity series level, a public land mobile network level, or an access point name level.
In an analogous art, Carames teaches the policy for providing the service is at a level selected from at least one of: an international mobile subscriber identity series level (column 4, lines 37-40, a roaming user profile is created in the HPMN upon request from the VPMN. The roaming user profile is a modification of the user profile (each user has a distinct IMSI)), a public land mobile network level (column 5, lines 59-61, The policies can be based on, for example, the terms of a roaming agreement the HPMN 200 has with the VPMN 300), or an access point name level (column 5, lines 63-64, The policies can include, on an APN (or group of APNs) basis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included services of different levels from Carames to Mecklin’s service policy in order to have the scalability and flexibility of providing the VNF to subscribers at the visiting network level, network module level or individual user level.

Claims 6-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mecklin et al. in view of Eriksson et al. and Kedalagudde et al. (US 2017/0150399).
Regarding claim 6, the combination of Mecklin and Eriksson does not teach the instantiating is performed in accordance with at least one policy for providing a virtual network function received for the home network of the user endpoint device.
In an analogous art, Kedalagudde teaches instantiating is performed in accordance with at least one policy for providing a virtual network function received for the home network of the user endpoint device ([0016] to support lifecycle management to instantiate, terminate, scale in, scale out, scale up and/or scale down one or more virtualized network function (VNF) instances; [0023] NFVO 134 validates the request against policy conformance. If the request is validated successfully, NFVO 134 sends the scaling out request to VNFM 136. VNFM 136 executes any involved preparation work, and then sends a request to NFVO 134 to allocate resources to support the new MME VNF instance, MME VNF).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kedalagudde’s instantiating method to Mecklin’s in order to instantiate a new VNF in the VPLMN when a roaming subscriber requests a service of a network function, which is not available in the VPLMN’s existing network functions.

Regarding claim 7, Mecklin teaches the determining whether the corresponding existing virtual network function is available is based on the location of the user endpoint device, the policy for providing the service ([0084] the base station 104B of the visiting wireless network 100B will be able to determine if a physical node exists in which a virtual representation of a functionality of at least one core network, controlled by the home wireless network, is present in the visiting network; [0102] The base station 104B will evaluate the attach request and determine that roaming services, with the use of virtualized functionality is to be applied).
However, the combination of Mecklin and Eriksson does not teach whether the corresponding existing virtual network function is available is based on the at least one policy for providing the virtual network function received from the home network of the user endpoint device.
In an analogous art, Kedalagudde teaches whether the corresponding existing virtual network function is available is based on the at least one policy for providing the virtual network function received from the home network of the user endpoint device ([0023] NFVO 134 validates the request against policy conformance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kedalagudde’s instantiating method to Mecklin’s in order to instantiate a new VNF in the VPLMN when a roaming subscriber requests a service of a network function, which is not available in the VPLMN’s existing network functions.

Regarding claim 8, the combination of Mecklin, Eriksson and Kedalagudde, specifically Mecklin teaches the at least one policy for providing the virtual network function and the policy for providing the service are stored in a central repository ([0073] A node that is additional featured in FIG. 2 is a Home Policy and Charging Rules Function (H-PCRF) and a Visiting PCRF (V-PCRF); [0075] the MME 115B of the visiting wireless network 100B will be in communication with the MME 115A of the home wireless network 100A in order to obtain any information necessary to serve the wireless device within the visiting network. Such information may also be obtained from the home HSS 121A or the H-PCRF).

Regarding claim 10, the combination of Mecklin and Eriksson does not teach the at least one policy for providing the virtual network function comprises one or more of: a parameter for triggering an instantiation of the new virtual network function, a parameter for triggering a modification of the corresponding existing virtual network function, a threshold for triggering the instantiation of the new virtual network function, a threshold for triggering the modification of the corresponding existing virtual network function, a parameter to be provided to a network element that performs an orchestration of a virtual network function, or a threshold to be provided to the network element that performs the orchestration of the virtual network function.
In an analogous art, Kedalagudde teaches the at least one policy for providing the virtual network function comprises one or more of: a parameter ([0026] counters) for triggering an instantiation of the new virtual network function, a parameter ([0026] counters) for triggering a modification of the corresponding existing virtual network function, a threshold ([0026] thresholds) for triggering the instantiation of the new virtual network function, a threshold ([0026] thresholds) for triggering the modification of the corresponding existing virtual network function ([0026] MME VNF instance scaling may be triggered when NFV NM 114 detects that VNF processor usage and/or data volume counters are above or below predetermined thresholds), a parameter to be provided to a network element that performs an orchestration of a virtual network function, or a threshold to be provided to the network element that performs the orchestration of the virtual network function ([0071] the NM forwards the load measurements to a network virtual functions orchestrator (NFV orchestrator), and the NFV orchestrator determines if at least one of the performance measurements exceeds at least one predetermined threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Kedalagudde’s instantiating method to Mecklin’s in order to instantiate a new VNF in the VPLMN when a roaming subscriber requests a service of a network function, which is not available in the VPLMN’s existing network functions.

Regarding claim 11, the combination of Mecklin, Eriksson and Kedalagudde, specifically Mecklin teaches the at least one policy for providing the virtual network function is based on an attribute of the service provided to the user endpoint device ([0110] the virtual representation of the functionality is designated for use for an identified application and/or an identified type of data traffic).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mecklin et al. in view of Eriksson et al., Kedalagudde et al. and Carames.
Regarding claim 9, the combination of Mecklin, Eriksson and Kedalagudde does not teach the at least one policy for providing the virtual network function and the policy for providing the service are configurable in a network element of the first wireless service provider.
In an analogous art, Carames teaches the at least one policy for providing the virtual network function and the policy for providing the service are configurable in a network element of the first wireless service provider (column 8, lines 12-14, changes to the APN roaming policies apply to all users without major re-provisioning efforts to the profiles in the HSS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Carames’s configurable policies to Mecklin’s method in order for the operator to be able to modify the service and VNF policies to optimize the resource allocation in the network and improve the service quality for the HPLMN subscribers roaming in the visiting PLMN.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mecklin et al. in view of Eriksson et al., Kedalagudde et al. and Kekki (US 2015/0103651).
Regarding claim 12, the combination of Mecklin, Eriksson and Kedalagudde does not teach the at least one policy for providing the virtual network function comprises a plurality of policies, wherein each policy of the plurality of policies is established for a range of a number of concurrently attached user endpoint devices at the location of the user endpoint device.
In an analogous art, Kekki teaches the at least one policy for providing the virtual network function comprises a plurality of policies, wherein each policy of the plurality of policies is established for a range of a number of concurrently attached user endpoint devices at the location of the user endpoint device ([0047] The manner in which the policy module 78 may detect a condition to trigger the start of applying/implementing the one or more policies may be specific to a given network(s) or communications system(s). As such, the policy module 78 may analyze information of one or more policies to detect the condition (e.g., congestion, an increased load, etc.) and began applying/implementing the one or more policies. … Such other conditions may include scenarios in which the network has initiated access barring for some or all device or subscriber categories, for example, due to some network maintenance or network equipment failure reasons and thus the availability of the communication services gets temporarily reduced. Yet another example of conditions where similar policies may be applied is related to reaching a pre-defined number of users attached to a particular access point or radio cell, even if no congestion or increase in the traffic load had yet appeared or been detected. In this latter example, the application of the specific policy may be a preventive mechanism to avoid any future congestion in the first place).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kekki’s method with Mecklin’s method so that it can make network resources better for usage and minimizing end user irritation associated with blocking access to the network and/or services of the network as well as collapsing quality of service (QoS) in the network (Kekki [0009]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mecklin et al. in view of Eriksson et al., Kedalagudde et al. and Shaw et al. (US Patent 8,923,853).
Regarding claim 13, the combination of Mecklin, Eriksson and Kedalagudde does not teach receiving, via the processor, a request for an update from the home network of the user endpoint device, wherein the request is for updating the at least one policy for providing the virtual network function or the policy for providing the service; performing, via the processor, the update in accordance with the request; and notifying, via the processor, the home network of the user endpoint device that the updating is performed.
In an analogous art, Shaw teaches receiving, via the processor, a request for an update from the home network of the user endpoint device (column 6, lines 5-7, the visited network navigator 440 can continuously communicate with the home network 400 to update service policy information from the home network), wherein the request is for updating the at least one policy for providing the virtual network function or the policy for providing the service (column 6, lines 5-7, the visited network navigator 440 can continuously communicate with the home network 400 to update service policy information from the home network); performing, via the processor, the update in accordance with the request; and notifying, via the processor, the home network of the user endpoint device that the updating is performed (column 6, lines 5-10, the visited network navigator 440 can continuously communicate with the home network 400 to update service policy information from the home network 400 so that the visited network's processing of roaming traffic does not inhibit adequate QoS for a subset of high priority services set according to the home network policy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shaw’s method with Mecklin’s method in order for the remote HPLMN to adjust the policies of serving the roaming subscribers with VNFs in the VPLMN with a reliable two-way communication method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Neal (US 2018/0295498) teaches network segmentation for hosting of roaming partner networks and services.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413